Matter of Hill v Annucci (2022 NY Slip Op 05254)





Matter of Hill v Annucci


2022 NY Slip Op 05254


Decided on September 22, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 22, 2022

534700
[*1]In the Matter of Michael J. Hill, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date:September 2, 2022

Before:Lynch, J.P., Clark, Pritzker, Ceresia and McShan, JJ.

Michael J. Hill, Ossining, petitioner pro se.
Letitia James, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's account. Although not referenced by the Attorney General, the penalty imposed included a recommended loss of good time, which should also be restored (see Matter of Jefferies v New York State Dept. of Corr. & Community Supervision, 190 AD3d 1250, 1250 [3d Dept 2021]). As petitioner has received all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Tucker v Annucci, 204 AD3d 1286, 1287 [3d Dept 2022]; Matter of Key v State of N.Y. Dept. of Corr. & Community Supervision, 203 AD3d 1374, 1374 [3d Dept 2022]).
Lynch, J.P., Clark, Pritzker, Ceresia and McShan, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.